MEMORANDUM**
California state prisoner Timothy Buford appeals pro se the denial of his motion *263to vacate the judgment following the district court’s dismissal of his civil rights action pursuant to 28 U.S.C. § 1915A(a). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion to vacate, Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and we affirm.
The district court did not abuse its discretion in denying his motion to vacate the judgment because Buford failed to show that he was entitled to relief from judgment on any of the grounds enumerated in Fed.R.Civ.P. 60(b). See American Ironworks & Erectors, Inc. v. North American, 248 F.3d 892, 899 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.